DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 13-14, filed 02/04/2022, with respect to objections have been fully considered and are persuasive.  The objections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-16 depends, Claim 17 and Claim 18 teaches : “the third engaging wall has a locker capable of locking the connection wall on the insertion direction side when in the accommodated state, and the second engaging wall has a shape and arrangement capable of blocking liquid going straight from the outside toward a part between the connection wall and the locker disposed opposite to each other in the insertion and removal directions when in the accommodated state” that was not adequately disclosed in the prior art areas searched for this action.
Saka (US2003/0109150) is the closest prior art of record.
Regarding Claim 1, Saka teaches, in Fig. 2-4, a lock structure comprising: an engaged body (17); and an engaging body (11) capable of inserting and removing the engaged body along insertion and removal directions opposite to each other, and capable of locking the inserted engaged body in the insertion direction and the removal direction, respectively (Fig. 2), wherein the engaged body has first (22) and second engaged walls (23) disposed opposite to each other at an interval in an orthogonal direction to the insertion and removal directions, a connection wall (21) that connects end portions on the insertion direction side of the first and second engaged walls (Fig. 3), and an engaged protrusion protruding from an outer wall surface 
Saka does not teach the above allowable limitations.
Similar reasoning can be made of Claim 17 and Claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848